Citation Nr: 1532818	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1. PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. Bilateral hearing loss has been no worse than Level I hearing loss in each ear.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in July 2008 and October 2008.  The claim was last adjudicated in October 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, VA treatment records and examination reports, and lay statements have been associated with the record.  In March 2009 and February 2014, VA afforded the Veteran relevant examinations with respect to the severity of his PTSD.  In November 2008 and March 2014, VA afforded the Veteran audiology examinations to assess the severity of his bilateral hearing loss.  The PTSD examiners reviewed the Veteran's claims file and considered the Veteran's reported history, examined the Veteran, described his disability in detail, and provided an analysis to support any conclusions.  The audiology examiners considered the Veteran's reported history, examined the Veteran, described his disability in detail, and provided an analysis to support any conclusions.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Evaluation for PTSD

The Veteran claims he is entitled to an evaluation in excess of 30 percent, in particular to an 80 percent evaluation.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  This Diagnostic Code addresses PTSD, however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

On this record, a January 2007 VA examination report noted symptoms of intrusive thoughts, nightmares, irritability with others, discomfort working with others, anger outbursts (particularly with his family), personality changes, hypervigilance, poor sleep, feelings of  numbness, deep survivor guilt, and avoidance.  The Veteran reported frequent memories and thoughts about the Gulf War, which would become more persistent as he tried to block them out of his mind.  He claimed that the fear of consequences of his exposure to depleted uranium was becoming a quite persistent, obsessive and intrusive worry accompanying the memories of death he witnessed during his deployment.  The Veteran also presented intrusive feelings of guilt.  He stated that if the combatants of the first Gulf War had "finished their mission," i.e. if they had taken Baghdad and captured and killed Saddam Hussein, the Iraq war would not have to take place.  The examiner found the Veteran to have recurrent, distressing dreams of the events in service, which were chronic since his return from the Gulf War.  The examiner noted, for example, that the Veteran claims that he often wakes up shouting.  The Veteran reported feeling like he is back in Saudi Arabia when loud noises startle him.

The examiner found the Veteran to experience intense distress at exposure to events similar to his in-service stressors.  The Veteran was actively avoiding hearing news about the Gulf War conflict.  The Veteran experienced nocturnal sweats and anxiety.  He made efforts to avoid thoughts, feelings or conversations associated with the trauma.  The Veteran avoided the news, people in military uniforms, and activities that involve many other people.  The Veteran was unable to recall important aspects of the trauma as he has multiple gaps in his recollections of the Gulf War.  He had a sense of a foreshortened future, particularly tied to his belief that he was exposed to depleted uranium while in Desert Storm.

The Veteran claimed that he gradually abandoned many activities that used to be pleasurable for him including hunting, which has decreased in frequency and intensity.  The Veteran stated that he does not like to be around people at all.  He likes to be alone and to work by himself.  He observed that his detachment from family is leading to increased quarreling with his wife.  The examiner found a restricted range of affect present, explaining that the Veteran finds himself isolated, not able to express his feelings and not wanting to do so.  The examiner found the Veteran had difficulty falling or staying asleep, and had a short, shallow and fragmented sleep.  He would stay awake until 1:00 - 2:00 a.m. and then sleep only until 3:30 a.m., taking at times up to 2 hours to fall asleep again.

The Veteran reported that he was quite irritable and would have severe anger outbursts. Shooting his guns at the range or going dove and deer hunting seemed to help him to dispel his anger.  The Veteran reported being startled by his nightmares.  The examiner found the Veteran to have difficulty concentrating, simple hypervigilance, and ritualistic behaviors.  In that regard, he would perform safety checks at night when he was unable to sleep, to ensure the safety of his family from attacks.  The Veteran had been married for 13 years with 2 children aged 7 and 9.  The Veteran's family was supportive in spite of his anger and feelings of detachment.  The Veteran collects guns.

The mental status examination revealed the Veteran to have fair grooming, and he was dressed in a full police officer uniform.  The Veteran was muscular and mildly obese.  He was reportedly cooperative and a reliable historian.  He was oriented to time, place, person, purpose and condition.  His behavior was appropriate, and, although tense and initially guarded, he was cooperative and polite.  Affect and mood were tense, constricted and congruent with the stated isolative stand and depressed mood.  The examiner opined that depression did not affect the Veteran's ability to function independently.  The examiner found impaired impulse control, unprovoked irritability, and periods of violence.  Communication was normal.  Speech was normal.  Panic attacks were absent.  A history of delusions was absent. During the examination, delusions were absent.  There were no hallucinations by history or at the time of the examination.  There was an obsessional ritual in the form of safety checks.  His thought processes were normal.  Impaired judgment was absent.  Impaired abstract thinking was absent.  Memory was normal.  There was immediate recall of 3 out of 3 objects after 3 minutes.  Suicidal ideation was absent.  Passive thoughts of death were absent.  Homicidal ideation was absent.  The assessment was moderate to severe psychosocial stressors.  Active symptoms were re-experiencing, interpersonal difficulties, personal isolation, anger/irritability and depression.  The GAF score assigned was 40.  The examiner noted the best GAF score last year was 40.

The examiner also found the that the Veteran had no difficulty in performing activities of daily living, and that the Veteran was able to establish and maintain effective work, but not social, relationships.  Moreover, the Veteran had no difficulty with understanding simple or complex commands.  The Veteran did not appear to pose any threat of persistent danger or injury to himself or others.  The examiner reported that although his anger problem was quite serious, he had been mastering ways to control it.

In July 2007 VA treatment records, the Veteran's chief complaint was difficulty at home with his wife.  The Veteran stated that he still gets agitated at times, but not as often as before.  He said he still suffers from nightmares, intrusive thoughts, and waking up in a sweat.  The Veteran stated that he tends to get sad and depressed on and off but tries to stay busy.  The examiner reported that the Veteran was working as a policeman.  He was able to ventilate his feelings and left in good spirits.

The mental status examination at the time showed the Veteran to be clean and well shaven.  His affect was appropriate and his mood was dysphoric.  His speech was logical, coherent and relevant.  He denied auditory and visual hallucinations and denied suicidal and homicidal ideation.  His memory was intact and he was oriented to person, place and time.  His judgment was good and his insight was fair.  The PTSD symptoms were assessed as chronic and mild to moderate.  The Veteran was in good contact with the reality with no overt psychotic symptoms.  A GAF score of 60 was assigned.

An October 2007 social work note shows the Veteran presented as tired, anxious and oriented to person, place, and time.  The Veteran had been at work until 3:00 a.m.  The Veteran reported that things were fine but that he was still getting "moody," especially at work, where people tell him that he needs to relax.  He reported being "irritated" by others, at his job.  He rarely relaxes at home and snaps at his children in response to their requests.  He said that he genuinely enjoys spending time with his family but that at times he has to force himself to spend time with them when he would rather do things alone. 

An October 2007 VA PTSD assessment note reported recurrent and intrusive distressing recollections of the stressful event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; difficulty falling or staying asleep; and irritability or outbursts of anger.  The intensity of PTSD symptoms was rated 4 out of 5.  The Veteran's chief complaint was not sleeping well, and being tired throughout the day.  The Veteran reported continued guilt and isolation.  He also reported that things were going "okay" at work and that things were improving with his marriage.  

The mental status examination at the time showed the Veteran to be clean and well shaven.  Affect was appropriate and mood was dysphoric.  He was logical, coherent, and relevant.  He denied auditory and visual hallucinations and denied suicidal and homicidal ideation.  His memory was intact and he was oriented.  His judgment was good and his insight was fair.  His symptoms were assessed as mild.

In a November 2008 statement, the Veteran reported having a hard time sleeping and waking up constantly.  He reported getting about 3 to 4.5 hours of sleep each night.

During a January 2008 VA depression screen, the Veteran reported, for the prior two weeks, having little interest or pleasure in doing things nearly every day; feeling down, depressed or hopeless more than half the time; having trouble falling or staying asleep or sleeping too much nearly every day; feeling tired or having little energy nearly every day; feeling bad about himself or that he was a failure more than half the time; trouble concentrating on several days; moving or speaking so slowly that other people could have noticed or being fidgety or restless nearly every day.  He denied having a poor appetite or overeating, denied thinking that he would be better off dead, and denied thoughts of hurting himself.

An April 2008 VA treatment record noted the Veteran feeling sad and down.  The death of a student in a car accident brought up memories of the war.  He reported not sleeping well and lacking energy.  He stated that things were not well at home and that his wife wanted to come to the clinic with him.  The examiner reported that the Veteran left in good spirits.

The mental status examination at the time showed the Veteran looking sad but being cooperative.  Affect was appropriate and mood was dysphoric.  He was logical, coherent and relevant.  He denied auditory and visual hallucinations and denied suicidal and homicidal ideation.  Memory was intact and he was oriented to person, place and time.  Judgment was good and insight was fair.  The examiner assessed the Veteran's symptoms as chronic and moderate and assigned a GAF score of 56.

In a May 2008 statement, the Veteran claimed that he continued to isolate himself from his family, avoided his friends, had constant depression and anxiety, had intense recurrent nightmares and intrusive thoughts, and had dysphoric moods.

An August 2008 VA psychiatry note showed the Veteran was "about the same."  The Veteran reported still suffering from nightmares and intrusive thoughts.  He also reported feeling sad and anxious at times, and that lately he had been tearful and emotional.  He reported that the medication was helping.  The Veteran related that he was under a lot of pressure at work but things were okay at home.  He left in good spirits.

The mental status examination at the time showed the Veteran clean and well shaven.  Affect was appropriate and mood was dysphoric.  He was logical, coherent and relevant.  He denied auditory and visual hallucinations and denied suicidal and homicidal ideation.  Memory was intact and he was oriented to person, place and time.  Judgment was good and insight was fair.  The examiner assessed the Veteran's symptoms as chronic and moderate and assigned a GAF score of 56.

A September 2008 depression screen was negative, however, the Veteran responded that he had little interest or pleasure in doing things and that he had been bothered by feeling down, depressed or hopeless for several days over the prior two weeks.  At February 2009 VA treatment for non-psychiatric issues, the Veteran reported that he walks and runs for exercise.

The March 2009 VA mental disorders examination showed symptoms of intrusive thoughts, irritability and anger outbursts (particularly with his family); personality changes, hypervigilance, free-floating anxiety, poor sleep, feelings of numbness, deep survivor guilt, and avoidance.  The examiner remarked that the Veteran continues presenting frequent memories and thoughts about the war, which become more persistent as he tries to block them out of his mind; and the fear of consequences of his exposure to depleted uranium has become a persistent obsessive and intrusive worry accompanying the memories of death he witnessed during his deployment.   The examination showed that the Veteran also presented intrusive feelings of guilt in regards to the ongoing war in Iraq.  The Veteran claimed that he did not have nightmares any longer.  He reported that since he sleeps so little that he rarely dreams.  The Veteran continued presenting an increased startle response, in that when a loud noise startles him he feels distinctly that he is back in Saudi Arabia.  The Veteran very actively avoided hearing news about the Gulf War conflict.  The examiner found physiological reactivity to cues that symbolize an aspect of the event, particularly nocturnal sweats and anxiety.  The Veteran demonstrated efforts to avoid thoughts, feelings or conversations associated with the trauma, including people in military uniforms and activities that involve many others.  The Veteran had multiple gaps in his recollections of the Gulf War.  

The Veteran claimed that he has gradually abandoned many activities that used to be pleasurable for him including hunting, which has decreased in frequency and intensity.  He had sold his weapons collection.  The examiner found the Veteran to have a feeling of detachment or estrangement from others, noting that the does not like to be around people at all and that he likes to be alone and work by himself.  He stated that his children avoid him and have no interest in him.  The examiner found a restricted range of affect and noted that the Veteran finds himself isolated, and not able to express his feelings.  The examiner noted that the Veteran has difficulty falling or staying asleep with the Veteran reporting a short, shallow and fragmented sleep, and, as opposed to what the Veteran reported in 2007, he does not return to sleep but gets ready for the day.  The examiner noted that the Veteran has been diagnosed with sleep apnea and will get a C-PAP machine.

The Veteran reported that he is quite irritable and has severe anger outbursts.  Since his last evaluations, there has been an increase in arguments and quarreling with his wife.  The Veteran reported startling at unexpected noises, particularly those resembling explosions.  The Veteran reported continued problems with concentration as well as lapses of memory.  The Veteran demonstrated simple hypervigilance and ritualistic behaviors tied to his walking at night.  

The examiner noted that the family was still supportive.  The Veteran was still working as a police officer and reported possibly retiring in two years.  He reported that he had missed work often in the last months.
 
The mental status examination revealed the Veteran to have fair grooming and casual dress.  The Veteran was muscular and mildly obese.  He was reportedly cooperative and a reliable historian.  He was quite anxious and tremulous.  He was oriented to time, place, person, purpose and condition.  His behavior was appropriate, and although tense and initially guarded, he was cooperative and polite. His affect and mood were tense, constricted and congruent with the stated isolative stand and depressed mood.  For the question "does depression affect the ability to function independently?" the examiner wrote "see above."  For "impaired impulse control, unprovoked irritability, and periods of violence:" the examiner wrote "see above."  Communication was normal.  Speech was normal.  Panic attacks were absent.  A history of delusions was absent, and during the examination, delusions were absent.  There were no hallucinations by history or at the time of the examination.  The Veteran's safety check obsessional ritual was still present.  His thought processes were normal.  Impaired judgment was absent.  Impaired abstract thinking was absent.  His memory was normal.  Suicidal ideation was absent.  Passive thoughts of death were absent.  Homicidal ideation was absent.  The assessment was moderate to severe psychosocial stressors.  Active symptoms were re-experiencing, interpersonal difficulties, personal isolation, anger/irritability and depression.  The GAF score assigned was 35.  The examiner noted the best GAF score last year was 40.  The examiner noted that the prognosis was guarded as symptoms, particularly anger outbursts and anxiety, appeared to be increasing.  Medication was reportedly not helping enough.

The examiner also found the that the Veteran had no difficulty in performing activities of daily living, and that the Veteran was able to establish and maintain effective work, but not social, relationships.  Moreover, the Veteran had no difficulty with understanding simple or complex commands.  The Veteran did not appear to pose any threat of persistent danger or injury to himself or others.  

Documents from May 2009 show the Veteran was arrested for driving while intoxicated (DWI).  The Veteran claimed he increased his drinking to cope with his anxiety and depression.  His driver's license was suspended and he was reassigned in his job to a position of less responsibility.  See October 2009 Notice of Disagreement.  He stated that his wife and he no longer sleep in the same bedroom.  He claimed not to interact socially anymore and interaction with family was minimal.

In September 2009 VA suicide risk screening records, the Veteran denied having thoughts about suicide or self-harm, but endorsed feeling hopeless and/or helpless.  He was assessed as a moderate suicide risk, but not acutely dangerous to himself. 

In October 2009 VA treatment, the Veteran reported continued sleep difficulties, anxiety, sadness, guilt, a tendency to isolate from others and avoid social outlets.  He reported continuing to experience nightmares and intrusive thoughts.  The examiner noted that the Veteran left treatment in good spirits.  The mental status examination at the time showed the Veteran was looking sad.  He was cooperative and his affect was appropriate.  His mood was dysphoric.  He was logical, coherent, and relevant.  He denied auditory and visual hallucinations.  He denied suicidal and homicidal ideation.  There were no delusions or flight of ideas.  Memory was intact and the Veteran was oriented.  His judgment was good and insight was fair.  The examiner assessed the symptoms as moderate and assigned a GAF score of 55.

November 2009 VA social work appointment showed the Veteran was anxious and guarded.  He looked outside the window and shook his leg throughout most of the session.  He reported that things were going poorly for him since May 2009 when he was arrested for a DWI.  He had difficulty with this because he himself was a police officer.  He was demoted at work and had not spoken to any of his family members since August 2009.  He constantly worried about being pulled over again.  He reported an increase in fatigue, a low motivation, physical soreness, feelings of anger, betrayal and shame, and no interest in activities.  He denied suicidal and homicidal ideation.

The social worker noted issues with family relationships, work problems, depressed mood anxious mood, sleep problems, symptom triggers, anger management difficulty, irritability, and career.  The Veteran reported his mood as depressed, irritable, and anxious.  He was oriented and fidgety.  His eye contact was poor.  His grooming was good.  His motor was agitated.  His speech was normal in rate, rhythm, and volume, and his articulation was clear.  His affect was irritable and anxious, with a constricted range and intensity.  Thought content was depressive cognition (guilt, worthless, hopeless, helpless).  Thought process was coherent, goal directed.  Perception was intact.  Intellect was average.  Insight and judgment were adequate.

A January 2010 statement from the Veteran's wife reported that the Veteran's drinking has increased and he has nightmares, sleep disturbances, and hypervigilance.  She reported that there were times when the Veteran would miss work due to being depressed, but the majority of time he works because he feels he has a duty.  She stated that he loves his country and his work and that he has broken out in tears.  He wanted to finish the job in Iraq and go back.  She has seen some improvement since his diagnosis with and treatment for PTSD, but not much.

February 2010 VA psychiatry note reported that the Veteran was about the same, i.e. nightmares, intrusive thoughts, guilt, isolation, and being anxious around people.  His legal case was resolved in his favor.  He admitted drinking two six packs during the weekends but he says he has no alcohol related problems.  He left in good spirits.  He was still working as police officer for one of the school districts.

The mental status examination showed the Veteran to be clean and well shaven.  His affect was appropriate and his mood was dysphoric.  He was logical, coherent and relevant.  He denied auditory and visual hallucinations and denied suicidal and homicidal ideation.  His memory was intact and he was oriented.  His judgment was good and his insight was fair.  The examiner assessed the Veteran's symptoms as chronic and moderate and assigned a GAF score of 56.  

In March 2010, the Veteran submitted a statement asserting that he has missed work just to stay at home and sleep and that his illness has caused him to neglect to submit paperwork.  His wife has been given medication for a mental health condition, which the Veteran believes is due to his disability.  His twelve year old son said the Veteran does not spend time with the family, "because [he's] too busy thinking of a new wife and [a] new family."  His daughter is afraid to ask him for anything.  When his wife points out he is having an anxiety attack, they end up in an argument.

An April 2010 VA social work note reported that the Veteran's court case was dismissed and as a result his mood improved.  At that time, the Veteran presented as cooperative and anxious.  He noticed an improvement in his sleep and his fatigue during the day after receiving his CPAP machine for sleep apnea.  He reported increasing frequency of nightmares since he is sleeping better.  He noticed an increase in "anxiety attacks" where he angers easily and then reacts poorly to it.  He described several recent situations where he acted impulsively and ended up regretting his actions once he calmed down. 

The examiner noted the following listed items:  interpersonal relationships, work problems, medication problems, health problems, anxious mood, sleep problems, hypervigilance, nightmares, symptom triggers, irritability, and substance abuse.  The Veteran reported his mood as normal.  He was oriented to person, place, and time.  His posture was fidgety.  His eye contact was good.  His grooming was good.  His motor movements were agitated.  His speech was normal in rate, rhythm, and volume.  Articulation was clear.  Affect was anxious.  Range was full.  Intensity was appropriate.  Thought content was appropriate to the topic.  Thought processes were coherent and goal-directed.  Perception was intact.  No hallucinations were noted.  Intellect was average, insight and judgment were adequate.  A GAF score was not assigned.

A May 2010 VA social work note reported that the Veteran was anxious, fidgety and cooperative.  He stated that he continues to experience feelings of anxiety and strange dreams.  His wife tells him he is too harsh on their children but he disagrees.  He stated that he keeps his thoughts and feelings to himself most of the time because his wife doesn't want to hear them.  Likewise, the Veteran stated that he will not listen to her when she wants to vent because she won't listen to him.  The Veteran stated that they still love each other but the communication is lacking.  He has decreased his alcohol consumption by limiting it to only weekends instead of daily use.  He states that he now finds himself really looking forward to the weekends.

Family relationships, marital strain, medication problems, anxious mood, sleep problems, nightmares, irritability, and substance abuse were all noted.  The Veteran reported his mood as anxious.  He was oriented to person, place, and time.  His posture was fidgety.  His eye contact was good.  His grooming was good.  His motor movements were agitated.  His speech was normal in rate, rhythm, and volume.  Articulation was clear.  Affect was anxious.  Range was full.  Intensity was appropriate.  Thought content was appropriate to the topic.  Thought processes were coherent and goal-directed.  Perception was intact.  No hallucinations were noted.  Intellect was average, insight and judgment were adequate.  A GAF score was not assigned.

In June 2010, the Veteran submitted leave reports from his job.  The reports appear to indicate that the Veteran used 11.5 days of sick leave in 2009, counting both personal and family illness leave.  In 2010, it appears he used 6.5 sick days.  The leave reports indicate that additional time off work was taken in other forms (i.e. comp time).    

A July 2010 social work note reported that the Veteran was fidgety, cooperative and motivated.  He was on vacation for two weeks and was trying to relax at home  He reported some recent changes in his job routine and he felt more "at ease" when he was in class or training because his mind has to focus.  He stated that when he is in his normal routine, his mind wanders to upsetting memories.  He struggled with libido issues.  He left in good spirits.

On an enumerated list of symptoms, the "family relationships" box was checked as was "health problems" and "anxious mood."  The Veteran reported his mood as normal.  He was oriented to person, place, and time.  His posture was restless and fidgety.  His eye contact was good.  His grooming was good.  He had normal motor.  His speech was normal in rate, rhythm, and volume.  Articulation was clear.  Affect was neutral.  Range was full.  Intensity was appropriate.  Thought content was appropriate to the topic.  Thought processes were coherent and goal-directed.  Perception was intact.  No hallucinations were noted.  Intellect was average, insight and judgment were adequate.  A GAF score was not assigned.

An August 2010 psychiatry note reported that the Veteran was still not sleeping well, and was still suffering from nightmares, intrusive thoughts, and guilt.  Erectile dysfunction problems were causing tension at home.  He reported doing well at work and cutting down on his consumption of alcohol.  He reported enjoying spending time with his family.  He denied homicidal and suicidal ideation.

The mental status examination at the time revealed the Veteran to be clean and well shaved.  Affect was appropriate and mood was dysphoric.  He was logical, coherent and relevant.  He denied auditory and visual hallucinations and denied suicidal and homicidal ideation.  There were no delusions or flight of ideas.  His memory was intact and he was oriented.  His judgment was good and his insight was fair.  The examiner found the Veteran's symptoms to be chronic and static and assigned a GAF score of 58.

A September 2010 VA social work note reported that the Veteran presented as cooperative, motivated and pleasant.  He appeared still and relaxed.  He stated that others have commented to him about his relaxed appearance and he is unsure why the change.  He had been going fishing with his son.  He described his mother as domineering and he had not gone to visit her in 2 months.  

The treatment report showed the "Family relationships" box was checked as well as the "anxious mood" box.  The Veteran reported his mood as normal.  He was oriented to person, place, and time.  His posture was relaxed.  His eye contact was good.  His grooming was good.  He had normal motor.  His speech was normal in rate, rhythm, and volume.  Articulation was clear.  Affect was appropriate.  Range was full.  Intensity was appropriate.  Thought content was appropriate to the topic.  Thought processes were coherent and goal-directed.  Perception was intact.  No hallucinations were noted.  Intellect was average, insight and judgment were adequate.  A GAF score was not assigned.

An October 2010 VA physician note reported that the Veteran's PTSD was doing well on bupropion, and that the Veteran has cut down from a 6 pack of beer a day to a 6 pack on weekends.

A November 2010 VA social work note reported that the Veteran presented as cooperative, motivated, pleasant, and once again noticeably more relaxed.  He reported better communication with his wife.  He got a teaching certificate in hopes of teaching in the future.  He was speaking with his mother again.  The Veteran reported feelings of fatigue to a concerning level.  

The treatment note showed the "Family relationships box" was checked as well as "work problems," "medication problems," and "other; fatigue" boxes.  The Veteran reported his mood as normal.  He was oriented to person, place, and time.  His posture was neutral.  His eye contact was good.  His grooming was good.  He had normal motor.  His speech was normal in rate, rhythm, and volume.  Articulation was clear.  Affect was appropriate.  Range was full.  Intensity was appropriate.  Thought content was appropriate to the topic.  Thought processes were coherent and goal-directed.  Perception was intact.  No hallucinations were noted.  Intellect was average.  Insight and judgment were adequate.  A GAF score was not assigned.

A February 2011 VA social work report showed the Veteran was cooperative and relaxed.  He and his wife recently moved into a new house.  He expressed comfort with the new house but worry over the payments.  He expressed some worries about lay-offs at work, but did not think his job was in danger.  The Veteran noted that his job was one of his biggest stressors.  The Veteran reported continued trouble with sleep.  

It was noted that the Veteran had work problems, medication problems, health problems, and sleep problems.  The family relationships, marital strain and interpersonal relationship boxes were not checked.  The "Career" box was checked.  The Veteran reported his mood as normal.  He was oriented to person, place, and time.  His posture was neutral.  His eye contact was good.  His grooming was good.  He had normal motor.  His speech was normal in rate, rhythm, and volume.  Articulation was clear.  Affect was appropriate.  Range was full.  Intensity was appropriate.  Thought content was appropriate to the topic.  Thought processes were coherent and goal-directed.  Perception was intact.  No hallucinations were noted.  Intellect was average, insight and judgment were adequate.  A GAF score was not assigned.

An April 2011 VA social work note showed the Veteran as cooperative and his family as doing well in their new house.  He reported harmful thoughts about himself and hallucinations involving the faces of his children.  Despite the increase frequency in these thoughts over the past five months, the Veteran stated that he loves his children too much to act on any of them.  He denied the development of any thoughts to act out harm to himself or others.  The Veteran expressed plans to keep himself occupied in order to avoid such negative thinking.  He planned to return home after his treatment and barbecue for his family.  The Veteran reported continued trouble with sleep.  He reported social interactions with a sibling and friend and families the prior weekend in their recreational vehicles.  He shared that his family is eating out less often, traveling less, and making less leisure purchases in order to control spending.   The Veteran disclosed personal interests such as drawing, fishing, and hunting, although he has not participated in any of these activities since last summer.  He stated that his alcohol use has declined.

It was noted that the Veteran had work problems, medication problems, health problems, and sleep problems. The family relationships, marital strain and interpersonal relationship boxes were not checked.  The "Career" box was checked.  The Veteran reported his mood as normal.  He was oriented to person, place, and time.  He was fidgety.  His eye contact was good.  His grooming was good.  He had normal motor.  His speech was normal in rate, rhythm, and volume.  Articulation was clear.  Affect was appropriate.  Range was full.  Intensity was appropriate.  The Veteran expressed suicidal ideation.  Thought processes were coherent and goal-directed.  Perception was intact.  No hallucinations were noted.  Intellect was average.  Insight and judgment were adequate.  

In July 2011, the Veteran asserted that his condition worsened.  In October 2011, the Veteran asserted that his medication dosage was increased.  He asserted that he continues to isolate himself from his family and to avoid his friends.  He claimed he has constant depression and anxiety, intense recurrent nightmares and intrusive thoughts of hurting himself and people around him.  He continued to miss work due to depression, and was paranoid in that he believed he heard voices and that people were constantly talking about him.  He stated that his moods are dysphoric and that increased dosages of medication have not improved his symptoms.  He further stated that he had lost the desire to make love to his wife.  He noted that he has been diagnosed with sleep apnea and was using sleep apnea apparatus.

An August 2011 VA physician note indicated that PTSD/MDD was doing well with bupropion, and that the Veteran worked as a police officer and drank about a 6 pack on weekends.   The Veteran stated that he experiences flashbacks and described them as watching shadows in the corners, and smelling burned flesh.  The Veteran had thoughts about being better off dead, but stated that he would not harm himself or others.

In October 2011 VA psychiatric treatment, the Veteran reported feeling tired, depressed and cranky.  His sleep problems continued, although eased some by medication.  He reported doing well at work and enjoying spending time with his family.  He left the appointment in good spirits.  His was having family problems because he gets angry and avoids family activities.  

The mental status examination conducted at the time showed the Veteran to be clean and well shaven.  His affect was appropriate and his mood was dysphoric.  He was logical, coherent and relevant.  He denied auditory and visual hallucinations and denied suicidal and homicidal ideation.  No delusions or flight of ideas were detected.  His memory was intact and he was oriented.  Judgment was good and insight was fair.  The examiner opined that PTSD symptoms remained chronic and static.  The examiner noted that there was no need for a suicide risk assessment as the Veteran had no ideas, no plans and no intent.  A GAF score of 50 was assigned.

A September 2012 VA physician note indicated that the Veteran's thoughts about being better off dead were resolved for now, and the Veteran stated that he would not harm himself or others.

A January 2013 VA psychiatry note showed the Veteran having occasional anxiety attacks, and still suffering from nightmares, intrusive thoughts and guilt.  The Veteran reported physical problems and stress at work.  He ran out of medications and reported that they help with the anxiety and sleep disturbances.  He stays busy at work and is getting along well with his wife.  He said he enjoys spending time with his family.  The examiner noted no history of suicidal attempts or violent behavior.  The Veteran denied abusing alcohol or illegal drugs.  The Veteran was able to ventilate his feelings and left in good spirits.

The mental status examination revealed the Veteran to look clean and well shaven. Affect was appropriate and mood was dysphoric.  He was logical, coherent and relevant.  He denied auditory and visual hallucinations and denied suicidal and homicidal ideation.  No delusions or flight of ideas were detected.  His memory was intact and he was oriented.  His judgment was good and his insight into his condition was fair.  The examiner opined that the Veteran's symptoms remained chronic and static, and assigned a GAF score of 50.

In an April 2013 statement, the Veteran reported sleeping only about 2-3 hours per night.  He claimed that all his medications were discontinued and he had not seen his psychiatrist or social worker for months.

The February 2014 VA examination report noted diagnoses of PTSD, circadian rhythm sleep-wake disorder, and alcohol use disorder, mild.  The examiner opined that it is not possible to differentiate what portion of each symptom is attributable to each diagnosis.   The examiner assessed that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.

The Veteran reported no romantic relationship with his wife, indicating that she "copes" with the Veteran.  He believed his relationship with his children (16 and 14) was primarily as that of provider, and he was easily irritated with them.  With his siblings and parents he is distant.  He spends most of his time alone or with ex-military friends.  He enjoys riding his motorcycle.  The Veteran was still employed as a police officer with a local school district at an alternative school.  He reported enjoying his position, being a supervisor, and having a working relationship with his supervisors and coworkers.  He claimed he missed about 37 days of employment during the past year as he desired not to go to work.  He worked full time at the school district and part time on the weekends at a restaurant.   On his days off, he sleeps only 4-5 hours "off and on."

At that time, the Veteran reported the following ongoing symptoms: sleep problems due to resistance to sleep (works late nights and long hours); distressing memories every other day accompanied by anger; headaches and muscle tension; avoiding dreams with alcohol use; avoiding the beach, public places (like concerts), and Indian restaurants; short term memory problems; concentration problems; loss of interest in reading, drawing, dances, or gatherings (although he enjoys, hunting, fishing and riding his bike as he is alone); feeling distant from others, even his children; verbal aggression on almost a daily basis; physical aggression toward objects; sometimes driving recklessly or while drinking alcohol; and hypervigilance.  He was receiving medications, but not psychotherapy services.  He reported drinking a 6-pack daily.  He reported that alcohol helps him go to sleep, and not have nightmares.  He was using a can of "snuff" every 2 days.  

The examiner found the following symptoms to be present: recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event(s); intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event(s); marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event (s); avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s); avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s); a persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation); reckless or self-destructive behavior; hypervigilance; problems with concentration; sleep disturbance; depressed mood; anxiety; suspiciousness, and mild memory loss, such as forgetting names, directions or recent events.

The examiner observed that the Veteran is of medium build and presented to the evaluation dressed casually and appropriately.  He wore a motorcycle jacket, and his grooming and hygiene were within normal limits.  He was oriented to person, place and time.  His physical movement exhibited a normal gait, with a normal level of activity during the evaluation.  His speech was clear, coherent, goal-directed, and normal in rate and volume.  His insight was deemed to be intact, overall.  He reported visual hallucinations, "shadows," which he experienced daily, and occasional auditory "whispering" hallucinations.  He exhibited appropriate eye contact.  He was alert and a reliable historian.  He reportedly felt "okay," and the examiner noted his mood to be normal, with mood-congruent affect.  He denied any history of suicidal ideation or attempts, and denied reported thoughts of death.  His short-term memory appeared intact as evidenced by recollection of 3 out of 3 words with no prompts.  His long-term memory appeared intact.  Concentration, as measured by serial 7's was mildly impaired.  Abstract thinking appeared intact.

The examiner found the overall picture to be reflective of an individual who has made a fair adjustment since his last VA examination for PTSD.  There were several indications of behavioral control problems, but no visits to the emergency room, or psychiatric hospitalizations.  No significant changes in functioning were noted.  However, according to the examiner, alcohol use disorder was a new diagnosis, and represents a symptom of the PTSD, as the Veteran drinks to avoid nightmares.  Circadian rhythm sleep-wake disorder was also diagnosed due to the Veteran's sleep problems exacerbated by his long work hours and shifts, and represents a separate diagnosis from PTSD and alcohol use disorder, according to the examiner.

An August 2014 psychiatry note reported that the Veteran endorses nightmares, flashbacks, sadness and hypervigilance.  According to the Veteran, since last seen he has been feeling more depressed due to the job and the family.  He stated that the family does not appreciate him for what he does.   His mood was dysphoric.  He had mild to moderate anxiety.  There were problems with his sleep.  The Veteran was still employed as a police officer for a school district and worked part time as well for a restaurant.   He said his medications help.  He left the appointment in good spirits.  

The mental status examination revealed good hygiene, a cooperative attitude, adequate eye contact, adequate activity, clear speech, euthymic mood, restrictive affect, adequate thought content, and denial of suicidal and homicidal ideations, plans or intent.  There were no hallucinations, illusions, depersonalization, and derealization.  Thought process was logical.  Immediate, recent, and remote memory were intact.  Attention and concentration were intact.  The Veteran was oriented to person, place and time.  His intellect was average.  His insight and judgment were adequate.  The examiner assessed that the Veteran was in good contact with reality and no overt psychotic, depressive or manic symptoms were detected, however, some of his PTSD symptoms remained chronic and static.  He was assigned a GAF score of 50.

After a review of the evidence of record, the Board finds that an evaluation in excess of 30 percent is not warranted.  In adjudicating appeals for disability evaluations, the Board must interpret various examination reports in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2 (2014).

In that regard, the Veteran's symptoms have consistently been depressed mood, nightmares, sleep disturbances, and anxiety.  He reported social isolation and a loss of interest in things he once enjoyed.  He also experienced intrusive thoughts, irritability and anger outbursts (particularly with his family); moodiness, some hypervigilance, feelings of numbness, survivor guilt, and avoidance.  

Mental status examinations have generally found him to be clean and well shaven, with appropriate affect and dysphoric mood.  He was always logical, coherent and relevant.  He generally denied auditory and visual hallucinations and generally denied suicidal and homicidal ideation.  There were no delusions or flight of ideas detected.  His memory was intact and he was oriented.  His judgment was found to be good and his insight was fair.  He was generally assessed to be able to establish effective work, but not social relationships.  He often quarreled with his wife, and was irritated by his children or even snapped at them.  

There were notable variations from the general symptoms.  In October 2007, the Veteran reported that things were fine except for moodiness at work.  In April 2008, he was particularly sad and down after the death of a student in a car accident.  In August 2008, he was tearful and emotional.  In the March 2009 VA examination, he denied nightmares because he was getting so little sleep.  In October 2009, he was visibly sad.  In April 2010, his mood was markedly improved after the favorable resolution of his court case, however, he reported that anxiety attacks and nightmares increased.  In August 2010, he reported cutting down on the consumption of alcohol.  In September 2010, October 2010, November 2010, and February 2011 VA treatment, the Veteran was "relaxed."  In April 2011, the Veteran reported harmful thoughts about himself (i.e., suicidal ideation) and hallucinations involving the faces of his children, claiming these thoughts increased in frequency over the prior five month period.  In July 2011, he asserted that he was hearing voices and believing that people were constantly talking about him.  In August 2011 VA treatment, he reported having flashbacks where he saw shadows in the corners and smelled burning flesh.  He also had thoughts of being better off dead.  In October 2011, his sleep problems were eased some by medication, and he denied suicidal and homicidal ideation and hallucinations.  In February 2012, he reported increased daily alcohol consumption.  He was also not sleeping well, in part due to working late and long hours.  He again reported hallucinations.  His mood was reported as normal.  In August 2014, the Veteran was "more depressed" due to his job and family.  The mental status examination found his mood to be euthymic, and found no hallucinations.

His GAF scores varied widely from 40 in January 2007 to 60 in July 2007.  In April 2008 and August 2008 it was 56.  Then in March 2009, the VA examiner assigned a GAF score of 35.  In October 2009, the GAF score was 55.  It was 56 in February 2010 and April 2010, and it was 58 in August 2010.  In October 2011, January 2013, and August 2014, the Veteran's GAF score was 50.  Similarly, on some occasions, the Veteran's symptoms were assessed as mild to moderate.  On others, the assessment was moderate.  Still on others, the assessment was mild.

With respect to his work, in October 2007, things were okay at work.  In August 2008, he reported being under a lot of pressure at work.  In May 2009, he was demoted at work after the DWI charges.  In July 2010, he was more at ease at work due to changes in his routine which prevented his mind from wandering to upsetting memories.  In August 2010, he was doing well at work.  In November 2010, he reported getting a teaching certificate in hopes of teaching in the future.  In February 2011, he expressed some worries over lay-offs at work, but did not think his job was in danger.  In October 2011, he reported doing well at work.  In January 2013, he reported stress at work.  In February 2014, he reported enjoying his position at work, being a supervisor, and having a working relationship with his supervisors and coworkers.  He claimed to have missed 37 days of employment in the prior year because he desired not to go to work.  He was holding down a full-time and a part-time job.

With respect to his social functioning, in October 2007, his marriage was improving, and he expressed enjoyment with spending time with his family, but at times had to force himself to do so because he preferred to be alone.  In April 2008, things were not well at home, yet in August 2008, things were okay at home.  In October 2009, the Veteran claimed not to be interacting socially and to be minimally interacting with his family.  In November 2009, he stated he had not spoken with his family since August 2009.  In March 2010, he reported quarreling with his wife and being distant from his children.  He reported love for his wife, but had communication difficulties with her.  In July 2010, he reported libido issues at home.  In September 2010 he had been going fishing with his son.  In November 2010, he reported better communication with his wife and speaking with his mother again.  In February 2011, the Veteran reported that he and his family moved into a new house.  In April 2011, the Veteran reported a weekend trip with his family, his sibling, a friend, and their families in their recreational vehicles, and that his family was enjoying their new house.  He planned to barbecue for his family.  In October 2011, he reported having family problems and avoiding family activities, yet also that he was enjoying spending time with his family.  In January 2013, he reported getting along well with his wife and enjoying spending time with his family.  In February 2014, the Veteran reported no romantic relationship with his wife and a relationship primarily as a provider with his children.  He reported spending time alone or with ex-military friends.

The Board finds that these symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran demonstrated social impairment in isolating himself and having family problems.  The Veteran demonstrated occupational impairment in taking sick days off, and in the consequences of his DWI.  However, this impairment was intermittent and accounted for by the current 30 percent evaluation.  In general, he did well at work and enjoyed his job.  In fact, he was able to work long hours and two jobs.  At all times, he was employed as a policeman and had been with the same employer for many years.  

The Veteran reported taking 37 days off from work from February 2013 to February 2014.  It is not clear whether the claimed time off work was taken as vacation days or as sick days.  Additionally, the Veteran's wife indicated that the Veteran works a majority of the time.  Furthermore, work records for 2009 and 2010 reflect only 11.5 and 6.5 sick days (including family illnesses).  Although the records are from a different period of time than that of the claimed 37 days, they tend to show the degree to which the Veteran missed work throughout the appeal period.  Accordingly, the Board finds the Veteran's report of 37 days off from work to be of reduced probative weight.

A higher evaluation is not warranted because the Veteran has not established occupational and social impairment with reduced reliability and productivity.  The Board finds that the symptoms of occupational and social impairment discussed above are not as severe as those cited as examples in the general rating formula for a 50 percent or higher evaluation.  For example, there is little evidence of difficulty in establishing and maintaining effective work relationships.  While there is evidence of difficulty in maintaining effective social relationships, the degree of difficulty more nearly approximates an intermittent level.  In fact, the Veteran reported that he enjoys spending time with his family and takes vacations with them.  Overall, he reports that he and his wife love each other.  At times, he reported improvements in his relationship with his wife and their communication.  He also reported having established relationships with ex-military friends. 

The Board acknowledges that the Veteran had a period during which he reported suicidal ideation and hallucinations.  However, the reports of suicidal and homicidal ideation and hallucinations about his children's faces lasted for at most ten months.  Given the nearly 10 year appeal period, these symptoms do not predominate.  Furthermore, at other times he has denied such history.  Even if the appellant had such symptoms, we find that such were fleeting rather than indicative of a change in pathology.  We also note that the appellant has been and remains a police office.  Nothing suggests in the record that either he or a family member or other person with an obligation to report, informed a proper party that an armed person (police officer) was harboring serious homicidal or suicidal thoughts.  Based upon the record in this case, we find it likely that this police officer would have informed proper authority that he was a danger to society (possession of a weapon) if he had actual homicidal or suicidal thoughts.  We find that the reports by the Veteran were fleeting, or not significant or not credible.  The result as far as the evaluation is the same and such reports do not warrant a higher evaluation.  (Furthermore, nothing in the file suggests that was a referral for possible Brady Act notification.) 

With respect to the visual, auditory, and olfactory hallucinations of seeing shadows, hearing whispers, and smelling burnt flesh, the Board finds these symptoms to be mild and associated with the re-experiencing of trauma.  These symptoms did not appear to impact the Veteran's performance at work or his social functioning any more than is contemplated by the current evaluation.

With respect to GAF scores, the Board gives minimal probative weight to the scores in the 31 to 40 range.  According to the DSM-IV, such scores reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Here, the Veteran has clearly shown the ability to communicate with VA examiners, treating providers, and his family.  No impairment of reality has been demonstrated.  Moreover, while there is impairment in family relations at times, the Board does not find it to be "major" impairment.  There also was little impairment in the area of work.  Thus, major impairment in several areas is lacking.  Although the examiner is presumably competent to enter GAFs of 31 and 40, we find the scores to be less probative and less credible than the clinical findings at the time of the same report. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b) (1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  Of note, the symptoms listed in the General Rating Formula for Mental Disorders are merely demonstrative and not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence does not reflect any symptom or degree of severity not contemplated by the General Rating Formula, which focuses on occupational and social impairment caused by all symptoms of a mental disorder.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.


Increased Evaluation for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is more disabling than the non-compensable evaluation VA has currently been assigned.  

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran claims that his hearing loss causes him to turn the volume up to a high level on everything, from his portable radio at work to his television at home.

A November 2008 VA audiology examination of the auricles revealed the bilateral ears, internally and externally, were within normal limits.  An audiogram showed puretone thresholds, in decibels, were as follows:






HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
45
45
45
42.5
LEFT
35
35
35
35
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner opined that hearing loss was present.

Applying the study results of the November 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

On the March 2014 VA audiology examination, puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
25
30
30
30
28.75
LEFT
20
25
30
40
28.75

Speech discrimination score (Maryland CNC word list) was 96 percent for the right ear and 94 percent for the left ear.  The examiner assessed that the Veteran has sensorineural hearing loss in the frequency range from 500 to 6000 Hertz or higher.  The functional impact of hearing loss reported by the Veteran is that he is unable to hear well.

Applying the study results of the March 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran's claim that he is entitled to a higher disability evaluation is outweighed by the two VA examinations.  The Board notes that, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), here, the specific audiological results shown on examination are more probative evidence as to the severity of the Veteran's hearing loss disability for VA purposes than the Veteran's general lay assertions.  

The Board notes that the Veteran's wife submitted a January 2010 statement describing the Veteran's hearing difficulty and its history.  The Board also finds the probative weight of this statement to be far less than the specific audiological results shown on examination for VA hearing loss purposes.

Thus, the Board finds that the preponderance of the evidence is against a compensable disability evaluation.  Accordingly, the benefit of the doubt rule is not applicable and an increased evaluation is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has been given the whether referral for an extra-schedular evaluation is warranted.  The Board finds that it is not because the schedular evaluation in this case is adequate.  The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken words such as those reported by the Veteran, as described above.  These criteria provide for higher ratings than those currently assigned to the Veteran.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1). 

In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Board sympathizes with the Veteran's complaints of hearing difficulty, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the industrial impairment from the disability would be in excess of that contemplated by the assigned rating.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of any of the Veteran's service-connected disabilities in concert with his hearing loss create an unusual or exceptional disability picture.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

An evaluation in excess of 30 percent for PTSD is denied.

A compensable evaluation for bilateral hearing loss is denied.






______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


